Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37, 40-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huawei (Data Forwarding For QoS Flow Remapping During Mobility, 3GPP TSG-RAN WG3 #96, Hangzhou, P.R. China, 15th-19th May 2017, R3-171810).
Regarding claim 37, Huawei discloses a method, performed by a second network node, for monitoring quality-of-service (QoS) of a flow comprising a data session with a user equipment (UE) (target gNB is interpreted as the second network node, see Section 2.2; target gNB determines the QoS flows in the handover request message, see Sections 2.2, 2.3), the method comprising:

based on monitoring the first radio resources (radio resources such as DRB, see Section 2.2), determining that the QoS configuration cannot be fulfilled with respect to at least one of the flow and the first radio resources (see Section 2.3, the target gNB performs admission control for the flows based on QoS profiles of QoS flows received from the core network, and mapping information of QoS flows to DRBs received from the source gNB; target gNB did not admit all QoS flows included in the handover request such that the target gNB may only admit part of QoS flows depending on the QoS flow to DRB mapping relationship in the target gNB, see Section 2.2); and
sending, to the first network node, a first notification control indication (sending a handover request message to the target gNB,, see Section 2.2, Fig. 2) that the QoS configuration for at least one of the flow and the first radio resources cannot be fulfilled (see Section 2.2, Fig. 2, not all flows included in the handover request are admitted by the target gNB such that the target gNB may not admit part of QoS flows, see Section 2.2).

the resource setup message further comprises at least one of a time period and an amount (active QoS flows are included in the handover request message, see Section 2.3); and
the determination that the QoS configuration, for at least one of the flow and the first radio resources, cannot be fulfilled is based on the at least one of the time period and the amount (target gNBs supports different numbers of QoS flows or DRBs so that the target gNB may only admit part of QoS flows, see Section 2.2).

Regarding claim 41, Huawei discloses the method of claim 37, wherein: 
the first network node is a central unit (CU) (source gNB, see Fig. 2) and the second network node is a distributed unit (DU) (target gNB, see Fig. 1, Section 2.2); and 
the first radio resources comprise a data radio bearer (DRB) associated with the DU (DRB1 associated with the target gNB, see Fig. 1, Proposal 2, Section 2.2).

Regarding claim 42, Huawei discloses the method of claim 37, wherein: 
the first network node is a master node (MN) (source gNB, see Fig. 2) and the second network node is a secondary node (SN) (target gNB, see Fig. 1, Section 2.2); and
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Huawei (Data Forwarding For QoS Flow Remapping During Mobility, 3GPP TSG-RAN WG3 #96, Hangzhou, P.R. China, 15th-19th May 2017, R3-171810) in view of Chin et al. (US Publication 2013/0308527 A1).
Regarding claim 38, Huawei discloses the method of claim 37.
Huawei may not explicitly show “the processing circuitry is further configured to send, to the first network node, a second notification control indication that the QoS configuration for at least one of the flow and the first radio resources can be fulfilled.”

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the target eNB to include “the processing circuitry is further configured to send, to the first network node, a second notification control indication that the QoS configuration for at least one of the flow and the first radio resources can be fulfilled” as taught by Chin so that it would allocate addresses and TEIDs for downlink traffic and for receiving forwarded data if necessary (see paragraph 0132).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43, 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (Data Forwarding For QoS Flow Remapping During Mobility, 3GPP TSG-RAN WG3 #96, th-19th May 2017, R3-171810) in view of Opshaug et al. (US Publication 2017/0134128 A1), and in further view of Zhu et al. (US Publication 2016/0353337 A1).
Regarding claim 43, Huawei discloses a second network node (target gNB is interpreted as the second network node, see Section 2.2) comprising:
receive, from a first network node, a resource setup message (target gNB receives handover request message from the source gNB to request radio resource allocation, see Fig. 2) comprising: an identification of first radio resources (the handover request message comprises QoS profiles of QoS flows for radio resource preparation in the target gNB, see Section 2.3), a QoS configuration associated with the flow (QoS flow which has been configured the QoS flow to DRB mapping relationship is regarded as an activated QoS flow, see Proposal 3, Section 2.3), and an indication that at least one of the flow and the first radio resources is subject to QoS notification control (the mapping information of the QoS flow to DRB is contained in the handover request message, see Proposal 3, Section 2.3);
based on monitoring the first radio resources (radio resources such as DRB, see Section 2.2), determine that the QoS configuration cannot be fulfilled with respect to at least one of the flow and the first radio resources (see Section 2.3, the target gNB performs admission control for the flows based on QoS profiles of QoS flows received from the core network, and mapping information of QoS flows to DRBs received from the source gNB; target gNB did not admit all QoS flows included in the handover request such that the target gNB may only admit part of QoS flows depending on the QoS flow to DRB mapping relationship in the target gNB, see Section 2.2); and

Huawei may not explicitly show “power supply circuitry configured to supply power to the second network node.” 
However, Opshaug teaches “power supply circuitry configured to supply power to the second network node. (power circuitry, see paragraph 0049).”
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the target eNB to include “power supply circuitry configured to supply power to the second network node” as taught by Opshaug so that it would allow an eNB  to transmit a downlink signal (see paragraph 0049).

Huawei may not explicitly show a “processing circuitry” to perform the functions of the target gNB.
 However, Zhu teaches “processing circuitry” to perform the functions of the target gNB (a processor of the target eNB to receive a handover request message and perform a handover procedure, see paragraph 0070).


Regarding claim 46, Huawei also discloses the second network node of claim 43, wherein:
the resource setup message further comprises at least one of a time period and an amount (active QoS flows are included in the handover request message, see Section 2.3); and
the determination that the QoS configuration, for at least one of the flow and the first radio resources, cannot be fulfilled is based on the at least one of the time period and the amount (target gNBs supports different numbers of QoS flows or DRBs so that the target gNB may only admit part of QoS flows, see Section 2.2).

Regarding claim 47, Huawei also discloses the second network node of claim 43, wherein:
the first network node is a central unit (CU) (source gNB, see Fig. 2) and the second network node is a distributed unit (DU) (target gNB, see Fig. 1, Section 2.2); and 
the first radio resources comprise a data radio bearer (DRB) associated with the DU (DRB1 associated with the target gNB, see Fig. 1, Proposal 2, Section 2.2).

the first network node is a master node (MN) (source gNB, see Fig. 2) and the second network node is a secondary node (SN) (target gNB, see Fig. 1, Section 2.2); and
the identification of the first radio resources comprises a request to offload a data radio bearer (DRB) associated with the flow to the SN (DRB1 is mapped with flow 3 in the target gNB in response to the admission control supported at the target gNB, see Fig. 1, Proposal 2, Section 2.2).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Huawei (Data Forwarding For QoS Flow Remapping During Mobility, 3GPP TSG-RAN WG3 #96, Hangzhou, P.R. China, 15th-19th May 2017, R3-171810) in view of Opshaug et al. (US Publication 2017/0134128 A1) and Zhu et al. (US Publication 2016/0353337 A1), and in further view of Chin et al. (US Publication 2013/0308527 A1).
Regarding claim 44, Huawei, Opshaug, and Zhu disclose the second network node of claim 43.
Huawei also teaches the target gNB returns a handover acknowledgment message to the source gNB in response to the handover request message (see Sections 2.2, 2.3).
Huawei may not explicitly show “the processing circuitry is further configured to send, to the first network node, a second notification control indication that the QoS configuration for at least one of the flow and the first radio resources can be fulfilled.”

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the target eNB to include “the processing circuitry is further configured to send, to the first network node, a second notification control indication that the QoS configuration for at least one of the flow and the first radio resources can be fulfilled” as taught by Chin so that it would allocate addresses and TEIDs for downlink traffic and for receiving forwarded data if necessary (see paragraph 0132).

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Huawei (Data Forwarding For QoS Flow Remapping During Mobility, 3GPP TSG-RAN WG3 #96, Hangzhou, P.R. China, 15th-19th May 2017, R3-171810) in view of Zhu et al. (US Publication 2016/0353337 A1).
Regarding claim 49, Huawei discloses the method of claim 37.  
Huawei may not explicitly show “a non-transitory, computer-readable medium storing computer-executable instructions that, when executed by processing circuitry of a network node, configure the network node to perform operations corresponding to the method of claim 37.”
However, Zhu teaches “a non-transitory, computer-readable medium storing computer-executable instructions that, when executed by processing circuitry of a network node, configure 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the target eNB to include “a non-transitory, computer-readable medium storing computer-executable instructions that, when executed by processing circuitry of a network node, configure the network node to perform operations corresponding to the method of claim 37” as taught by Zhu so that it would facilitate handover at a target eNB (see paragraph 0062).

Allowable Subject Matter
Claims 39 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 39, the method of claim 37, further comprising:
sending, to the first network node in association with the first notification control indication, a request to remap the flow to different radio resources; and
receiving, from the first network node, a further resource setup message comprising an identification of second radio resources.

send, to the first network node in association with the first notification control indication, a request to remap the flow to different radio resources; and 
receive, from the first network node, a further resource setup message comprising an identification of second radio resources.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN D MEW/            Primary Examiner, Art Unit 2471